Citation Nr: 1537550	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  14-07 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Entitlement to Dependency and Indemnity Compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the Veteran's cause of death as a result of VA treatment.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


ATTORNEY FOR THE BOARD

W. Yates, Counsel

INTRODUCTION

The Veteran served on active duty from March 1957 to October 1960.  He died in November 2001, and the appellant is his surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) from an October 2013 rating decision of the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.


REMAND

The appellant is seeking Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for the Veteran's cause of death as a result of VA treatment.  

The Veteran's death certificate indicates that he died in November 2001, at the age of 61.  It also indicates that the Veteran at the time of his death was inpatient at Utah Valley Regional Medical Center.  The Veteran's terminal hospitalization records, or a request to obtain such records, are not in the Veteran's paper or electronic claims files.  Accordingly, an attempt to obtain these records must be made.  See 38 C.F.R. § 3.159(c)(1) (2015).

Accordingly, this case is remanded for the following actions:

1.  Contact the appellant to afford her the opportunity to identify or submit any additional pertinent evidence in support of her claim.  The appellant must specifically be asked to execute a release form to obtain the Veteran's terminal hospitalization records from Utah Valley Regional Medical Center.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  

All attempts to secure this evidence must be documented in the claims file.  If the records can not be obtained despite reasonable attempts to do so, notify the appellant and (a) identify the specific records which could not be obtained; (b) briefly explain the efforts made to obtain those records; (c) describe any further action to be taken with respect to the claim on appeal; and (d) inform the appellant that it is ultimately her responsibility for providing the evidence.  The appellant and her representative must then be given an opportunity to respond.  

2.  Once the above action has been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be adjudicated.  If the benefit remains denied, a supplemental statement of the case must be provided to the appellant and her representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review. 

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

